In a proceeding pursuant to CPLR article 78 to review a determination of the respondent commissioner, dated April 9, 1975, which, after a hearing, affirmed an order of the District Rent and Rehabilitation Director, which granted a certificate of eviction authorizing the respondent landlords to pursue their remedies at law to evict petitioner from her apartment, petitioner appeals from so much of a judgment of the Supreme Court, Kings County, entered September 19, 1975, as dismissed the proceeding. Judgment affirmed insofar as appealed from, without costs or disbursements. The respondent landlords established that they seek in good faith to recover possession of petitioner’s apartment, "because of immediate and compelling necessity”, for the use of their two sons (see Rent, Eviction and Rehabilitation Regulations of the Housing and Development Administration, § 55; Matter of Agress v Berman, 32 AD2d 654). Gulotta, P. J., Martuscello, Latham, Cohalan and Shapiro, JJ., concur.